Name: Commission Regulation (EC) No 152/97 of 28 January 1997 amending Annexes III and V to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  leather and textile industries;  trade policy
 Date Published: nan

 No L 26/8 EN I Official Journal of the European Communities 29 . 1 . 97 COMMISSION REGULATION (EC) No 152/97 of 28 January 1997 amending Annexes III and V to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries refers only to the 'Tangiers zone and this error needs to be corrected; Whereas Table D in Annex III and Appendix A to Annex V of Regulation 3030/93 also contain two technical errors that need correction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Regulation (EC) No 2315/96, and in par ­ ticular Article 19 thereof (2), Whereas Council Decision 95/ 155/EC of 10 April 1995 f) provisionally applied the Agreement between the Euro ­ pean Community and the People 's Republic of China on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products initialled on 9 December 1988 , as extended and modified by the Exchange of Letters initialled on 8 December 1992; Whereas the said Agreement, applicable from 1 January 1995 to 31 December 1996, was automatically renewed for a year by virtue of Article 17, not having been denounced by either Party; Whereas the Community quantitative limits for 1997 should therefore be shown in Appendix C of Annex V to Regulation (EEC) No 3030/93 ; Whereas the arrangement between the European Community and the Kingdom of Morocco on trade in textile products provides for a system of special controls applicable to the Tangiers free zone ; whereas Table B in Annex III to Regulation (EEC) No 3030/93 mistakenly HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3030/93 is amended as follows : 1 . in Table B of Annex III the words 'Morocco (only Tangiers zone)' in the 'Third county' column are hereby replaced by the words 'Morocco (only Tangiers free zone)'; 2 . references to Category 2 in Table D of Annex III are hereby deleted; 3 . in Appendix A to Annex V CN code 6204 62 33 is hereby added to the 'Remarks' column for Category 6, Hong Kong; 4. Appendix C of Annex V is hereby replaced by the annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1997 . For the Commission Leon BRITTAN Vice-President (') OJ No L 275, 8 . 11 . 1993, p. 1 . I1) OJ No L 314, 4. 12. 1996, p. 1 . (3) OJ No L 104, 6 . 5 . 1995, p. 1 . 29 . 1 . 97 EN I Official Journal of the European Communities No L 26/9 ANNEX 'Appendix C to Annex V Community quantitative limits (The complete description of the goods is shown in Annex I (B)) I Community quantitative limits Third country Category Unit \ I I l 1995 1996 1997 China GROUP I ex 20 (') tonnes 33 35 37 ex 39 (') tonnes 322 337 354 GROUP II ex 13 (') 1 000 pieces 616 634 653 ex 18 (') tonnes 759 793 825 ex 24 (') 1 000 pieces 142 149 156 GROUP IV 115 tonnes 979 1 008 1 038 117 tonnes 466 480 494 118 tonnes 1 018 1 059 1 101 120 tonnes 401 417 434 122 tonnes 137 143 149 123 tonnes 68 71 74 GROUP V 124 0 tonnes 749 779 810 125 A tonnes 16 16 16 125 B tonnes 29 31 33 126 tonnes 16 16 16 127 A tonnes 21 22 23 127 B tonnes 10 11 12 136 A tonnes 320 333 346 140 tonnes 105 109 113 145 tonnes 21 22 23 146 A tonnes 125 130 135 146 B tonnes 188 196 204 151 B tonnes 1 933 2011 2 091 156 0 tonnes 2 588 2 679 2 786 157 0 tonnes 10 250 10 506 10 716 159 0 tonnes 3 950 3 990 4 030 160 tonnes 44 45 46 161 0 tonnes 13 136 13 465 13 869 (') Categories marked by 'ex cover products other than those of wool or fine animal hairs, cotton or synthetic or artificial textile materials . ( 2) This limit does not apply to fibres of polyvinyl alcohol falling within CN code ex 5503 90 90 . (') For these categories, China undertakes to give users belonging to the Community textile industry priority access to 23 % of the quantitative limits concerned for 90 days beginning on 1 January of each year.'